Citation Nr: 0801963	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from January 30, 2002, to 
December 1, 2007.

3.  Entitlement to restoration of service connection for 
PTSD.


WITNESSES AT HEARING ON APPEAL

Appellant and A.L.F.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March 2003 
and August 2007 rating decisions by the Oakland, California, 
and Reno, Nevada, Department of Veterans Affairs (VA), 
regional offices (ROs).  In December 2007, a videoconference 
hearing was held before the undersigned; a transcript of this 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a notice of disagreement (NOD), and completed 
by a substantive appeal after an SOC is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
issuing a SOC, and finally the veteran, after receiving the 
SOC, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

An August 2007 rating decision severed service connection for 
PTSD.  In October 2007 the veteran submitted a written 
statement detailing his claimed inservice stressors,.  As 
this stressor document includes argument addressing the basis 
for the severance of service connection for PTSD, it may 
reasonably be construed as a (timely) NOD with the severance.  
A statement of the Case (SOC) has not been issued in the 
matter.  Accordingly, the matter must be remanded to the RO 
for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Notably, the claim is not before the Board at this 
time and will only be before the Board if the veteran timely 
files a substantive appeal after the SOC is issued.
The veteran had a pending claim for an increased initial 
rating for PTSD on appeal at the time of the severance of 
service connection.  He testified before the undersigned that 
he received treatment at a Vet Center for his PTSD during the 
appeal period.  Those records are not in the claims folder.  

VA regulation provides that a retroactive increase will not 
be awarded after basic entitlement has been terminated, such 
as by severance of service connection.  38 C.F.R. 
§ 3.400(o)(1) (2007).  Here, the veteran has initiated an 
appeal of the severance of service connection for PTSD, and 
the severance is not yet final.  If the RO should determine 
on review that severance was not proper, or if he perfects an 
appeal in the matter and prevails on appeal, the regulatory 
bar on retroactive increase in § 3.400(o)(1) would not apply.  
However, should he not perfect an appeal in the matter, or if 
the severance is upheld on appeal, the § 3.400(o)(1) bar on 
retroactive increase would govern, and there would be no need 
for evidentiary development as to the merits of the claim for 
increase.  

Regarding the claim of service connection for a low back 
disability, the veteran contends that he injured his lower 
back in a jeep accident at Fort Walton Beach, Florida, in 
1964.  His service medical records (SMRs) do not show any 
treatment for a back disability; however, in his report of 
medical history completed at the time of his service 
separation examination, he checked "yes" in response to 
whether he had or had ever had recurrent back pain.  He 
testified before the undersigned that he was treated at the 
VA hospital in Minneapolis in 1966, and by a Dr. Mavone in 
San Jose, California in approximately 1975.  He also 
indicated that he was treated at Geyser Hospital following a 
bus accident in 1983.  The record contains an October 2003 
dated statement from a chiropractor opining that the 
veteran's military service contributed to his current low 
back conditions, including degenerative disc disease.  For 
proper consideration of the claim of service connection for a 
low back disability, it is necessary to ascertain the nature 
of the back injury the veteran sustained in the 1983 
accident; thus, complete records of treatment following that 
accident must be obtained.  The veteran's cooperation (in 
providing identifying information as to treatment sources and 
any releases needed) is necessary for this development.  The 
veteran is advised that 38 C.F.R. § 3.158(a) provides that 
where evidence requested in connection with an original claim 
is not furnished within one year of the request, the claim 
will be considered abandoned.  When this development is 
completed, a VA examination will be necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate SOC 
in the matter of entitlement to 
restoration of service connection for 
PTSD.  The veteran must be advised of the 
time limit for filing a substantive 
appeal, and given the opportunity to 
respond.  If he timely perfects an appeal 
in this matter, it should be returned to 
the Board for further appellate 
consideration.

2.  Should the veteran perfect an appeal 
in the matter of entitlement to 
restoration of service connection for PTSD 
(or should the RO determine that the 
severance was improper), the RO should 
then secure for the claims file the 
complete records of all treatment he 
received for PTSD from 2002 to 2007 at the 
Vet Center in Las Vegas, Nevada.  

3.  The RO should ask the veteran to 
identify any and all sources of treatment 
he received for a back disability since 
his separation from service; specifically, 
he must identify all providers of 
treatment he received following his bus 
accident in 1983.  He must provide any 
releases needed for VA to secure records 
of such treatment.  [In conjunction with 
this request, the RO should advise the 
appellant of the importance of this 
information, and remind him of the 
provisions of 38 C.F.R. § 3.158.]  The RO 
should obtain complete clinical records of 
all such treatment and evaluations from 
the sources identified.  If any requested 
records are unavailable, or the search for 
such records otherwise yields negative 
results, it should be so noted in the 
claims file, along with an explanation for 
the negative result (records 
unavailability).

4.  The RO should then arrange for an 
orthopedic examination of the veteran to 
determine whether any current low back 
disability is related to his claimed 
injury in service.  The examiner should 
review this REMAND and the claims folder, 
including the veteran's SMRs and all 
records obtained pursuant to the request 
above, in conjunction with the 
examination.  All current low back 
pathology should be noted.  The examiner 
should opine whether it is at least as 
likely as not (a probability of 50 percent 
or better) that any current low back 
disability entity diagnosed is 
etiologically related to military service, 
including the claimed injury therein, as 
opposed to any other cause, including the 
1983 bus accident.  The examiner must 
explain the rationale for the opinion.  

5.  The RO should then re-adjudicate these 
matters. If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the appellant the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



